   Case 2:17-cv-00651-AKK-WC Document 8 Filed 11/29/18 Page 1 of 13

                                                                                                                        Page 2



                 MOTION UNDER 28 U.S.i2Y5i"
                                          :"IiiViiiifictE,SET ASIDE,OR CORRECT
                               SENTENC410X,AJRSON IN FEDERAL CUSTODY
                                          "16 WI 4.4           A q: 53
                                         DttiliA R HAC3ErT,TA.CLK
  United States District Court             U.S. WSTRICinT   -77
  Name(under*ch you were convicted)
                                 4
                                           miutg DiSTR1CT ALA                           Docket or Case No.:
                   von                                           C                       a;
                                                                                          (7Of -.          (Al AK
  Place of Confinement:                                                   c       Prisoner No.: 090:13....Oba
                                 Atoo C.,;.1-ti if),..-D.
  UNITED STATES OF AMERICA                                           Movant(include narne under- which convi ted)        1 ,
                                                    v.                &Ade2..IN          kg-il4-4.-`\_ eLl h()ICA
                                                         MOTION




       nt,4rid-
 1. (a)Name and location of        urt   tientered the judgment of conviction you are challenging:




     (b)Criminal docket or case number (if you know):         t:q:III — C,f.—       (43Q      -69
2. (a)Date ofthejudgment of conviction (if you know):             C4—     a3-1 4:=,,
     (b)Date ofsentencing:
                     tis
3. Length ofsentence:
4. Nature ofcrime (all counts):

     _cLta.,_PirealetryA
                                         )8 Li_cc_. 9,9a(9)(1) -A re.1044 ill Prd5p5siGn
                                          rno45
                                                                                                       l




5. (a)What was your plea?(Check one)
         (1) Not guilty Lir                    (2) Guilty 0                   (3) Nolo contendere(no contest) D
    (b)If you entered a guilt); plea to one count or indictment, and a not guilty plea to another count or indictment,
     what did you plead guilty to and what did you plead not guilty to?




6. Ifyou went to trial, what kind of trial did you have?(Check one)                    Jury V              Judge only
7. Did you testify at a pretrial hearing, trial, or post-trial hearing?                Yes 0               No/V.
   Case 2:17-cv-00651-AKK-WC Document 8 Filed 11/29/18 Page 2 of 13

                                                                                                                 Page 3

8. Did you appeal from the judgment ofconviction?                                   Yes V             No ❑

9. If you did appeal, answer the following:
    (a)Name of court: _        Fj                             r
    (b)Docket or ca     yrber(if you know):              _
    (c)Result: _ P++. r(VN          6.
    (d)Date ofresult(if you /mow):        6,7,9c,
    (e) Citation to the case (if you know):
     (f) Grounds raised:




    (g)Did you file a petition for certiorari in the United States Supreme Court?           Yes C:1 No ce-
        If"Yes," answer the following:
         (1)Docket or case number(if you know):
        (2)Result


         (3)Date of result (if you know):
        (4)Citation to the case (if you know):
        (5)Grounds raised:




10. Other than the direct appeals listed above, have you previously filed any other rnotions, petitions, or applications
    concerning this judgment ofconviction in any court?
         Yes   D   No Er.-
11. If your answer to Question 10 was "Yes," give the following information:
   (a) (1)Name of court:                    IV/
        (2)Docket or case number(if you know):
        (3)Date offiling (if you know):
        (4)Nature of the proceeding:
        (5) Grounds raised:
Case 2:17-cv-00651-AKK-WC Document 8 Filed 11/29/18 Page 3 of 13


                                                                                                            Page 4




     (6)Did you receive a hearing where evidence was given on your motion, petition, or application?
               Yes   ❑ No ❑
     (7)Result:
     (8)Date ofresult(if you know):
 (b)If you filed any second motion, petition, or application, give the same information:
     (1)Name of court:
     (2)Docket or case number(if you know):
     (3)Date offiling (if you know):
     (4) Nature ofthe proceeding:
     (5)Grounds raised:




     (6)Did you receive a hearing where evidence was given on your motion, petition, or application?
              Yes 0 No 0
     (7)Result:
     (8)Date ofresult(if you know):
(c) Did you appeal to a federal appellate court having jurisdiction over the action taken on your motion, petition,
 or applic4tion?
    (1) First petition:         Yes   ❑ No ❑
    (2) Second petition:        Yes ❑ No      ❑
(d)If you did not appeal from the action on any motion, petition, or application, explain briefly why you did not:
  Case 2:17-cv-00651-AKK-WC Document 8 Filed 11/29/18 Page 4 of 13


                                                                                                                Page 5

 12. For this motion, state every ground on which you claim that you are being held in violation of the Constitution,
      laws, or treaties of the United States. Attach additional pages if you have more than four grounds. State the
      facts supporting each ground.


GROUND ONE:


(a) Supporting facts(Do not argue or cit



                                                                                                                         P



        Au,/
 C.~Ai m5 itier                  p Y tz,S•eArti
                  C                                                                                                °I1Cej
                                                 10,                                            r(a v            ec15Ior1
 in              prb-ts           /2-e`
(b) Direct Appeal of Ground One:
    (1)If you appealed from the judgment of conviction, did you mist this issue?
          Yes CI No lif
    (2)If ypu did not raise
                          l th,i's issue in yo   direcieppeal, explain why: argAMej
                                                                                  (1+                 W(15 _ _
    00-1—        Oltd       OJA e.                 Ilte.. +i rne

(c)Post-Conviction Proceedings:
    (1)Did you raise this issue in any post-conviction motion, petition, or application?
         Yes 0 No     uf
    (2)If your answer to Question (c)(1) is "Yes," state:
    Type of motion or petition:
    Name and/location ofthe court where the motion or petition was filed:


    Docket or case number(if you know):
    Date of the court's decision:
    Result(attach a copy of the court's opinion or order, if available):




   (3)Did you receive a hearing on your motion, petition, or application?
         Yes ❑ No
  Case 2:17-cv-00651-AKK-WC Document 8 Filed 11/29/18 Page 5 of 13

                                                                                                                   Page 6

      (4) Did you appeal from the denial of your motion, petition, or application?
             Yes C) No
      (5)If your answer to Question (c)(4)is "Yes," did you raise this issue in the appeal?
             Yes El No C-.1
      (6)If your answer to Question (c)(4) is "Yes," state:
      Name and location ofthe court where the appeal was filed:


      Docket or caSe imeaber (if you Imow):
      Date ofthe court's decision:
      Result(attach a copy ofthe court's opinion or order, if available):




      (7)If your answer to Question (c)(4) or Question (c)(5) is "Islo," explain why you did not appeal or raise this
      issue:




GROUND TWO:
pre      •%1.-            -e_e3 UYP                         Li -
                                                               6           INA At
                                                                               fart
(a) Supporting facts(Do not argue r cite law. Just state the specific facts that support your cl im.:
                                  z,a              69                 n     1       ti                        Do of#70)
            a      _   illffill1111,,: 1M„ ,M1151-      e     IP    I■I A II•            h   --       11
                                                                                                      T
                                                                                                           tr. -
                                                                                                           4
                                                                                                                tilb 1.0

      •          '.. KA   1        4Ye-*      GS (
                                                 .75        6       6                        *d   -          4
                                                                                                               0 OlW
 I   1 immll•      la g• - I ilk' & a          if • 'frA ea • •             11 ll

  L-   iiThriarMMiinn             v
                                  M    bniffMniii•            1
     MarisiNniginis               111M
                                     .   s su       Mr a Ar
  056eSS-le.)1cV. elli Ct k re.ayirn INA      0 gTigi



(b) Direct Appeal of Griiiind Two:
     (I)If you appealed from the judgmentofconviction, did you raise this issue?
           Yes ❑ No
     (2)If yo did n t raise this issue in yolit direct appeal, explain why.:                                roe
     U)tY) CX
                        (4-rC- :nv         r\e.,4(.11              LA)          efe6
                                                                                   ZA-            e_rj         at0'6
   Case 2:17-cv-00651-AKK-WC Document 8 Filed 11/29/18 Page 6 of 13

                                                                                                               Page 7

 (c)Post-Conviction Proceedings:
     (1) Did you raise this issue in any post-conviction rnotion, petition, or application?
          Yes ❑ No ID
     (2)If your ansWer to Question (c)(1) is "Yes,"
      Type of motion or petition:
      Nanie and location ofthe court where the motion or petition was filed:


      Docket or case number (if you know):
      Date ofthe court's decision:
      Result(attach a copy ofthe court's opinion or order, if available):




     (3)Did you receive a hearing on your rnotion, petition, or application?
          Yes 0 No 1:1
     (4)Did you appeal from the denial ofyour motion, petition, or application?
          Yes 0 No     CI
     (5)If your answer to Question (c)(4) is "Yes," did you raise this issue in the appeal?
          Yes ❑ No ❑
     (6)If your answer to Question (c)(4) is "Yes," state:
     Name and location ofthe court where the appeal was filed:


     Docket or case number (if you know):
     Date of the court's decision:
     Result(attach a copy ofthe court's opinion or order, if available):




    (7)If your answer to Question (c)(4) or Question (c)(5) is "No," explain why you did not appeal or raise this
     issue:




GROUND THREE:          TiN 1'   1nct:r4-ine4 tonš            y,)-1- l'a1-14.rn     \v‘ aVert_Ccita*i
                                                                                                   .         v-ezvAire,A
N1,.\ Tu,)e,(p(nd-its.               PeAe t'N.Je5 4. ciip„;,,,,,X, 0cPALATe.—__
(a) Supporting facts(Do not argue or cite law. Just state the specific facts that su port your :im.): if.1 ar3 C2111-
                                                                                                                    7.4-1
                                                                                              1
                                                 e.                                           mil
 Case 2:17-cv-00651-AKK-WC Document 8 Filed 11/29/18 Page 7 of 13


                                                                                                      Page 8


                          ,
6          .         .'• a •        A.
           'i.      .
  1 ite.• -        lA • I•iii     -    III
   MMIlipri
  a.-        - :.-11 I        &AAA



                                                                                                           es
 ttri7jAQ_. e
(b) Direct Appeal of Ground Three:
     (I)If you appealed from the judgment ofconviction, did you raise this issue?
         Yes 0 No ar
    (2)If you did not raise this is ue in your direct appeal, explain why:   1.4.)0.-5       1'10   OWAIW)     (e
     +6 me_             c                      1   WI



(c)Post-Conviction Proceedings:
    (1)Did you raise this issue in any post-conviction motion, petition, or application?
         Yes ❑ No r.la/-
    (2)If your answer to Question (c)(1)is "Yes," state:
     Type of motion or petition:
     Name and location ofthe court where the motion or petition was filed:


     Docket or cage number (if you know):
     Date of the court's decision-
    Result(attach a copy of the court's opinion or order, if available):




    (3)Did you receive a hearing on your motion, petition, or application?
         Yes ❑ No 0
    (4)Did you appeal from the denial of your motion, petition, or application?
         Yes ❑ No 0
    (5)If your answer to Question (c)(4) is "Yes," did you raise this issue in the appeal?
         Yes ❑ No 0
    (6)If your anstiver to Question (c)(4)is "Yes," state:
    Name and location ofthe court where the appeal was filed:


    Docket or case number(if you know):
    Date of the court's decision:
  Case 2:17-cv-00651-AKK-WC Document 8 Filed 11/29/18 Page 8 of 13


                                                                                                               Page 9

     Result (attach a copy of the court's opinion or order, if available):




     (7)If your answer to Question (c)(4) or Question (c)(5) is "No," explain why you did not appeal or raise this
     issue:




 GROTTD FOUR:


(a)Supporting facts(Do not argue or cite law. Just state the specific facts that support your claim.):




(b) Direct Appeal of Ground Four:
                    jbm the judgment of conviction, did you raise this issue?
    (1)If you appealed
         Yes 0 No
    (2)If ou d not raise this issue in your direct appeal, explain why:       #111   two eck( Pi .-r.- esrin v
                                                            kweij       Ct_   ci.e.o.A barn Lti nn e,vi
(c) Post-Conviction Proceedings:
   (1)Did you raise this issue in any post-conviction motion, petition, or application?
        Yes   CI   No 6;1
                       (
   (2)If your answer to Question (c)(1) is "Y "state:
    Type of motion or petition-
    Name and location of the court where the motion or petition was filed:


    Docket or case number(if you know):
    Date ofthe court's decision:
  Case 2:17-cv-00651-AKK-WC Document 8 Filed 11/29/18 Page 9 of 13


                                                                                                               Page 10

     Result (attach a copy of the court's opinion or order, if available):




    (3)Did you receive a hearing on your motion, petition, or application?
          Yes 0 No 1:1
    (4)Did you appeal from the denial of your motion, petition, or application?
          Yes 0 No 0
    (5)If your answer to Question (c)(4) is "Yes," did you raise this issue in the appeal?
         Yes 0 No 0
    (6)If your answer to Question (c)(4) is "Yes," state:
     Nan= and location ofthe court where the appeal was filed:


     Docket or case number(if you know):
     Date of the colitt's decision:
     Result(attach a copy ofthe court's opinion or order, if available):




    (7)If your answer to Question (c)(4) or Question (c)(5) is "No," explain why you did not appeal or raise this
    issue:




13. Is there any ground in this motion that you have-not previously presented in some federal court? If so, which
    ground or grounds have not been presented, and state your reasons for not presenting them:




14. Do you have any motion, petition, or appeal now pending (filed and not decided yet) in any court for the
   judgment you are challenging? Yes0 No0
    If"Yes,"state the name and location ofthe court, the docket or case number, the type ofproceeding, and the
    issues raised.
 Case 2:17-cv-00651-AKK-WC Document 8 Filed 11/29/18 Page 10 of 13


                                                                                                               Page 11




15. Give the name and add.ress, if known,ofeach attorney who represented you in the following stages ofthe
    judgment you are challenging:
    (a)At preliminary hearing:


    (b)At arraignment and plea:


    (c) At trial:


    (d)At sentencing:


    (e)On appeal:


    (f) In any post-conviction proceeding:


    (g)On appeal from any ruling against you in a post-conviction proceeding:




16. Were you sentenced on more than one count of an indictment, or on more than one indictment, in the sarne court
    and at the same tirne? Yes 0No 0
17. Do you have any future sentence ta serve after you complete the sentence for thejudgment that you are
    challenging?           Yes ❑ No 0
   (a) If so, give narne and location of court that imposed the other sentence you will serve in the future:


   (b)Give the date the other sentence was imposed:
   (c) Give the length ofthe other sentence:
   (d)Have you filed, or do you plan to file, any motion, petition, or application that challenges thejudgment or
    sentence to be served in the future?     Yes ❑ No ❑
  Case 2:17-cv-00651-AKK-WC Document 8 Filed 11/29/18 Page 11 of 13

                                                                                                             Page 12

 18. TIMELINESS OF MOTION:Ifyourjudgment ofconviction became final over one year ago, you must explain
     why the one-year statute oflimitations as contained in 28 U.S.C. § 2255 does not bar your motion.*




* The Antiterrorism and Effective Death Penalty Act of 1996("AEDPA")as contained in 28 U.S.C. § 2255,
paragraph 6, prcivides in part that:
    A one-year period oflimitation shall apply to a motion under this section. The limitation period shall run from
    the latest of—
        (I)the date on which the judgment ofconviction became final;
        (2)the date on which the impediment to making a motion created by governmental action in violation of the
         Constitution or laws ofthe United States is removed,if the movant was prevented from making Stich a
         motion by such governmental action;
        (3)the date on which the right asserted was initially recognized by the Supreme Court, ifthat right has been
         newly recognized by the Supreme Court and made retroactively applicable to cases on collateral review; or
        (4)the date On which the facts suppOrting the claim or claims presented could have been discovered through
        the exercise ofdue diligence.
Case 2:17-cv-00651-AKK-WC Document 8 Filed 11/29/18 Page 12 of 13


                                                                                                                     Page 13

      Therefore, movant asks that the Court grant the fol owing relief:        -t13        )(..)   r6L)       )74e
                                                  0(         ()ale (919 CA e 1/4 (1-(e,

    2 Or arky•othez relief to.which movant may be entitled.
          .---.




                                                                    Signature of Attorney (if any)




      I declare (or certify, verify, or state) under penalty of perjury that the foregoing is true and correct and that this
      Motion Under 28 U.S.C. § 2255 was placed in the prison rnailing system on
                                                           (month, date, year).




      Executed (signed) on     ia_ /3                t- (date).
                                                  II e




                                                                    Signature of Movant


      If the person signing is not movant,state relationship to movant and explain why movant is not signing this
      motion.
        Case 2:17-cv-00651-AKK-WC Document 8 Filed 11/29/18 Page 13 of 13
,6:415,n 002

       Aaron r ol Reynolds
       00003 002 Federal Correcliun Complex   4.
       Pet.Box.5000
       Yazoo CITY, MS 39.104
       Unired Slales




                                                   G*09093-002q
                                                         Clerk Federal Court
                                                         1 Churcri ST        House
                                                         Montgomery, AL 36104
                                                         United States
